Exhibit 10.1

AMENDMENT NUMBER ONE TO THE

EXCO RESOURCES, INC. AMENDED AND RESTATED

2005 LONG-TERM INCENTIVE PLAN

This AMENDMENT NUMBER ONE TO THE EXCO RESOURCES, INC. AMENDED AND RESTATED 2005
LONG-TERM INCENTIVE PLAN (this “Amendment”), dated as of March 4, 2009, is made
and entered into by EXCO Resources, Inc., a Texas corporation (the “Company”).
Terms used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the EXCO
Resources, Inc. Amended and Restated 2005 Long-Term Incentive Plan (the “Plan”).

RECITALS

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time;

WHEREAS, the Board desires to amend the Plan, subject to shareholder approval,
to increase the aggregate number of shares of Common Stock that may be issued or
transferred under the Plan set forth in Article 5 of the Plan, and incorporate a
fungible share design whereby each share of Common Stock subject to a Full Value
Award counts as 1.17 shares of Common Stock against the number of shares of
Common Stock reserved for issuance under the Plan; and

WHEREAS, the Board submitted the proposal to amend the Plan to the Company’s
shareholders at the 2009 Annual Meeting of Shareholders.

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan as follows:

1. Section 5.1 of the Plan is hereby amended effective March 4, 2009, by
deleting said section in its entirety and substituting in lieu thereof the
following new Section 5.1:

5.1 Number Available for Awards.

(a) In General. Subject to adjustment as provided in Articles 11 and 12, the
maximum number of shares of Common Stock that may be delivered pursuant to
Awards granted under the Plan is twenty three million (23,000,000) shares, all
of which may delivered pursuant to Incentive Stock Options. Shares to be issued
may be made available from authorized but unissued Common Stock, Common Stock
held by the Company in its treasury, or Common Stock purchased by the Company on
the open market or otherwise. During the term of this Plan, the Company will at
all times reserve and keep available the number of shares of Common Stock that
shall be sufficient to satisfy the requirements of this Plan.

(b) Exempt Shares. No more than ten percent (10%) of the shares of Common Stock
that may be delivered pursuant to Awards under Section 5.1(a) may be shares
designated as “Exempt Shares.”

(c) Full Value Awards. The aggregate number of shares of Common Stock available
for issuance under the Plan shall be reduced by one and seventeen hundredth
(1.17) shares of Common Stock for each share of Common

 

1



--------------------------------------------------------------------------------

Stock delivered in settlement of any Full Value Award. If any shares of Common
Stock acquired pursuant to a Full Value Award shall be forfeited, shall expire
or be canceled, and would otherwise return to the Plan pursuant to Section 5.2,
the number of shares of Common Stock that shall be available for the grant of an
Award pursuant to the Plan shall be increased by one and seventeen hundredth
(1.17) shares of Common Stock for each share of Common Stock subject to such
Full Value Award at the time such Full Value Award, in full or in part, is
forfeited, expired or canceled.

2. Section 5.2 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.2:

5.2 Reuse of Shares. Except as otherwise provided in Section 5.1(c), to the
extent that any Award under this Plan shall be forfeited, expire or be canceled,
in whole or in part, then the number of shares of Common Stock covered by the
Award or stock option so forfeited, expired or canceled may again be awarded
pursuant to the provisions of this Plan. Shares of Common Stock subject to an
Award under the Plan may not again be made available for issuance under the Plan
and shall reduce the number of shares available for future issuances under the
Plan if such shares of Common Stock are (i) shares of Common Stock that were
subject to a Stock Option or a stock-settled SAR and were not issued upon the
net settlement or net exercise of such Stock Option or SAR; or (ii) shares of
Common Stock delivered or withheld by the Company to pay the exercise price or
the withholding tax obligations associated with Stock Options or SARs. Awards
that may be satisfied either by the issuance of shares of Common Stock or by
cash or other consideration shall be counted against the maximum number of
shares of Common Stock that may be issued under this Plan only during the period
that the Award is outstanding or to the extent the Award is ultimately satisfied
by the issuance of shares of Common Stock. Except as otherwise provided herein,
Awards will not reduce the number of shares of Common Stock that may be issued
pursuant to this Plan if the settlement of the Award will not require the
issuance of shares of Common Stock, as, for example, a SAR that can be satisfied
only by the payment of cash. Notwithstanding any provisions of the Plan to the
contrary, only shares forfeited back to the Company or canceled on account of
termination, expiration or lapse of an Award shall again be available for grant
of Incentive Stock Options under the Plan, but shall not increase the maximum
number of shares described in Section 5.1 above as the maximum number of shares
of Common Stock that may be delivered pursuant to Incentive Stock Options.

3. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

[Signature page to follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

EXCO RESOURCES, INC. By:  

/s/ Douglas H. Miller

Name:   Douglas H. Miller Title:   Chairman and Chief Executive Officer

 

3